UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6283



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDWARD HAROLD SAUNDERS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-17)


Submitted:   April 25, 2002                  Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Edward Harold Saunders, Jr., Appellant Pro Se. Robert Jack Higdon,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Harold Saunders, Jr., seeks to appeal the district

court’s    orders   denying    relief       on    his    motion   to   dismiss    the

indictment under Fed. R. Crim. P. 12(b)(2), and his motion for

reconsideration.      We dismiss in part and affirm in part.

     In criminal cases, the defendant is accorded ten days after

entry of the district court’s final judgment or order to note an

appeal, see Fed. R. App. P. 4(b)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(b)(4).                         This

appeal period is “mandatory and jurisdictional.”                  United States v.

Raynor, 939 F.2d 191, 196 (4th Cir. 1991).

     The district court’s order denying Rule 12(b)(2) relief was

filed on July 9, 2001, and entered on the docket on July 17, 2001.

Saunders filed his notice of appeal on February 1, 2002.                    Because

Saunders failed to file a timely notice of appeal or obtain an

extension of the appeal period, we lack jurisdiction to review the

district    court’s    order    denying          his    motion    to   dismiss   the

indictment.    We therefore dismiss this portion of the appeal.

     With regard to the denial of the motion for reconsideration,

we have reviewed the record, the district court’s order, and

Saunders’ informal brief filed in this court.                     Because Saunders

failed to challenge on appeal the district court’s disposition of

the motion for reconsideration, he has waived appellate review of

that order. 4th Cir. R. 34(b).      We therefore affirm this portion of


                                        2
the appeal on the reasoning of the district court.   United States

v. Saunders, No. CR-94-17 (W.D.N.C. filed Jan. 25, 2002 & entered

Jan. 30, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                               DISMISSED IN PART; AFFIRMED IN PART




                                 3